199 P.3d 1251 (2008)
In the Matter of Marlin E. JOHANNING, Respondent.
No. 94,086.
Supreme Court of Kansas.
December 18, 2008.

ORDER
On June 3, 2005, this court placed respondent, Marlin Johanning, on probation for a period of 18 months with specific conditions of supervision and reporting. In re Johanning, 279 Kan. 950, 111 P.3d 1061 (2005).
The respondent filed a motion for a discharge from probation showing that he has fully complied with all the conditions imposed upon him by this court, and the Disciplinary Administrator has verified that the respondent has fully complied with all conditions imposed upon him by this court and recommends discharge from probation.
This court, having reviewed the files and the recommendation of the office of Disciplinary Administrator, finds that respondent, Marlin E. Johanning, should be discharged from probation.
IT IS THEREFORE ORDERED that Marlin E. Johanning is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports and the costs herein be assessed to the respondent.
/s/ Eric Rosen
For the Court